UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/13 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. DREYFUS PREMIER INVESTMENT FUNDS, INC. - DREYFUS DIVERSIFIED INTERNATIONAL FUND - DREYFUS EMERGING ASIA FUND - DREYFUS GREATER CHINA FUND - DREYFUS INDIA FUND - DREYFUS SATELLITE ALPHA FUND FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Diversified International Fund January 31, 2013 (Unaudited) Registered Investment Companies99.7% Shares Value ($) Dreyfus Emerging Markets Fund, Cl. I 4,264,015 a 44,900,073 Dreyfus International Equity Fund, Cl. I 3,823,250 a 115,729,779 Dreyfus International Value Fund, Cl. I 4,209,019 a 46,130,846 Dreyfus/Newton International Equity Fund, Cl. I 6,108,293 a 112,209,337 International Stock Fund, Cl. I 7,928,440 a 118,054,478 Total Investments (cost $354,742,285) % Cash and Receivables (Net) .3 % Net Assets % a Investment in affiliated mutual fund. At January 31, 2013, net unrealized appreciation on investments was $82,282,228 of which $82,282,228 related to appreciated investment securities. At January 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Foreign † Based on net assets. The following is a summary of the inputs used as of January 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds 437,024,513 - - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Emerging Asia Fund January 31, 2013 (Unaudited) Common Stocks94.9% Shares Value ($) China25.7% AviChina Industry & Technology, Cl. H 2,484,000 1,204,302 Baoxin Auto Group 928,500 a 963,770 China Life Insurance, Cl. H 109,000 365,423 China Medical System Holdings 1,871,500 1,607,163 China ZhengTong Auto Services Holdings 1,183,500 a 1,052,963 CITIC Securities, Cl. H 220,000 587,204 Dongyue Group 1,347,333 899,913 Longfor Properties 386,500 724,619 SPT Energy Group 218,000 101,756 Tencent Holdings 22,400 783,887 Xingda International Holdings 1,415,000 629,465 Youku Tudou, ADR 31,100 a 707,836 Zhuzhou CSR Times Electric, Cl. H 201,000 644,048 Hong Kong16.9% Brilliance China Automotive Holdings 296,000 a 397,700 China Everbright 194,000 365,717 China Resources Land 276,000 839,879 China State Construction International Holdings 1,216,000 1,596,163 China Taiping Insurance Holdings 372,600 a 786,960 Far East Horizon 925,000 703,703 GCL-Poly Energy Holdings 1,500,000 410,037 Hengdeli Holdings 1,912,000 670,583 Nine Dragons Paper Holdings 1,130,000 990,793 India23.7% Canara Bank 115,000 1,040,167 Hinduja Ventures 148,126 1,553,109 Jain Irrigation Systems 900,000 1,262,267 Manappuram Finance 1,578,803 1,292,665 Reliance Capital 97,000 866,417 Reliance Infrastructure 86,000 833,484 Tata Motors 205,000 1,148,524 Tata Motors, ADR 7,000 193,410 Tulip Telecom 957,447 a 342,010 United Spirits 11,900 403,692 Yes Bank 52,631 516,662 Philippines9.8% East West Banking 1,066,100 813,627 Filinvest Land 14,000,000 598,746 Metro Pacific Investments 6,366,000 813,646 Puregold Price Club 735,700 631,995 Rizal Commercial Banking 392,770 656,467 Universal Robina 190,000 408,160 Singapore4.3% Biosensors International Group 725,000 a 793,742 SembCorp Marine 237,000 905,757 South Korea4.4% GSretail 14,040 353,281 Hyundai Engineering & Construction 6,600 a 415,786 Samsung Electronics 750 997,314 Taiwan1.0% Asustek Computer 34,000 Thailand9.1% Amata, NVDR 865,400 592,024 Asian Property Development, NVDR 3,170,000 1,004,577 Kasikornbank, NVDR 65,400 435,342 Krung Thai Bank, NVDR 1,420,000 1,090,476 Robinson Department Store, NVDR 211,200 495,775 Total Common Stocks (cost $33,704,897) Number of Participation Notes5.1% Participation Notes Value ($) India Microsec Financial Services (5/5/14) 800,000 a 581,920 Prime Focus (2/28/14) 1,598,250 a,b,c 1,444,335 Total Participation Notes (cost $4,486,746) Total Investments (cost $38,191,843) % Cash and Receivables (Net) .0 % Net Assets % ADR - American Depository Receipts NVDR- Non-Voting Depository Receipts a Non-income producing security. b The valuation of this security has been determined in good faith by management under the direction of the Board of Directors. At January 31, 2013, the value of this security amounted to $1,444,335 or 3.6% of net assets. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2013, this security was valued at $1,444,335 or 3.6% of net assets. At January 31, 2013, net unrealized appreciation on investments was $1,716,628 of which $5,719,001 related to appreciated investment securities and $4,002,373 related to depreciated investment securities. At January 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 36.8 Consumer Discretionary 21.4 Industrial 15.1 Information Technology 7.2 Health Care 6.0 Materials 4.7 Consumer Staples 4.5 Utilities 2.1 Energy 1.3 Telecommunication Services .9 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS January 31, 2013 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Singapore Dollar, Expiring 2/1/2013 a 202,500 164,420 163,616 ) Counterparty: a Standard Chartered Bank The following is a summary of the inputs used as of January 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 37,882,216 - - Participation Notes+ 581,920 1,444,335 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (804) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended January 31, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Greater China Fund January 31, 2013 (Unaudited) Common Stocks91.8% Shares Value ($) Automobiles & Components8.2% Brilliance China Automotive Holdings 12,814,000 a 17,216,634 Chongqing Changan Automobile, Cl. B 9,565,900 9,411,225 Xingda International Holdings 16,531,000 7,353,837 Capital Goods16.4% AviChina Industry & Technology, Cl. H 33,000,000 15,999,175 China State Construction International Holdings 16,088,000 21,117,652 CSR, Cl. H 8,542,000 7,038,113 L.K. Technology Holdings 46,017,500 9,019,083 Zhuzhou CSR Times Electric, Cl. H 4,540,000 14,547,154 Consumer Durables & Apparel1.3% Prada 574,300 5,161,399 Sunny Optical Technology Group 49,000 41,700 Diversified Financials7.8% China Everbright 3,000,000 5,655,414 CITIC Securities, Cl. H 2,851,500 7,610,961 Far East Horizon 17,922,000 13,634,345 Haitong Securities, Cl. H 3,168,000 a 5,408,402 Energy2.3% Hilong Holding 8,046,000 3,019,040 SPT Energy Group 14,010,000 6,539,469 Insurance6.3% China Life Insurance, Cl. H 2,400,000 8,046,007 China Taiping Insurance Holdings 5,206,400 a 10,996,316 New China Life Insurance, Cl. H 1,722,100 6,739,270 Materials10.3% CPMC Holdings 6,979,000 5,606,309 Dongyue Group 22,204,000 14,830,534 Hunan Nonferrous Metals, Cl. H 10,002,000 a 3,237,102 Nine Dragons Paper Holdings 21,643,000 18,976,765 Pharmaceuticals, Biotech & Life Sciences6.0% China Medical System Holdings 29,030,000 Real Estate8.0% China Merchants Property Development, Cl. B 1,120,000 4,137,504 China Resources Land 4,458,000 13,565,877 China Vanke, Cl. B 1,928,300 4,204,497 Longfor Properties 5,932,000 11,121,448 Retailing10.6% Baoxin Auto Group 13,701,000 a 14,221,452 Belle International Holdings 2,400,000 5,335,121 China ZhengTong Auto Services Holdings 13,501,500 a 12,012,320 Hengdeli Holdings 30,500,000 10,697,063 Intime Department Store Group 1,240,500 1,631,521 Semiconductors & Semiconductor Equipment2.1% GCL-Poly Energy Holdings 30,780,000 Software & Services9.1% Qihoo 360 Technology, ADR 344,754 a 10,539,130 Tencent Holdings 463,000 16,202,672 Youku Tudou, ADR 480,165 a 10,928,555 Transportation1.0% Orient Overseas International 600,000 Utilities2.4% Guangdong Investment 12,048,000 Total Common Stocks (cost $310,466,666) Number of Participation Notes5.8% Participation Notes Value ($) Diversified Financials3.2% CITIC Securities, Cl. A (12/16/13) 5,379,552 a,b Food, Beverage & Tobacco1.5% Kweichow Moutai, Cl. A (8/20/13) 219,500 a,b Real Estate1.1% China Vanke, Cl. A (1/22/15) 2,400,000 a,b Total Participation Notes (cost $22,637,971) Other Investment1.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,002,000) 7,002,000 c Total Investments (cost $340,106,637) % Cash and Receivables (Net) .7 % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2013, these securities were valued at $24,080,854 or 5.8% of net assets. c Investment in affiliated money market mutual fund. At January 31, 2013, net unrealized appreciation on investments was $70,332,282 of which $80,410,167 related to appreciated investment securities and $10,077,885 related to depreciated investment securities. At January 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 16.4 Diversified Financials 11.0 Retailing 10.6 Materials 10.3 Real Estate 9.1 Software & Services 9.1 Automobiles & Components 8.2 Insurance 6.3 Pharmaceuticals, Biotech & Life Sciences 6.0 Utilities 2.4 Energy 2.3 Semiconductors & Semiconductor Equipment 2.1 Money Market Investment 1.7 Food, Beverage & Tobacco 1.5 Consumer Durables & Apparel 1.3 Transportation 1.0 † Based on net assets. STATEMENT OF FORWARD FOREIGN EXCHANGE CURRENCY CONTRACTS January 31, 2013 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) Appreciation ($) Purchases: Hong Kong Dollar, Expiring 2/1/2013 a 27,700,000 3,570,738 3,571,705 Counterparty: a Standard Chartered Bank The following is a summary of the inputs used as of January 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 379,356,065 - - Mutual Funds 7,002,000 - - Participation Notes+ 24,080,854 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 967 - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended January 31, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus India Fund January 31, 2013 (Unaudited) Common Stocks99.5% Shares Value ($) Automobiles & Components5.5% Tata Motors 31,500 Banks12.8% Canara Bank 16,000 144,719 Punjab & Sind Bank 70,000 94,623 State Bank of India 1,100 50,419 UCO Bank 85,000 121,212 Capital Goods14.7% Ingersoll-Rand India 15,000 129,822 Jaiprakash Associates 56,000 91,543 Larsen & Toubro 2,000 57,975 NCC 90,000 79,272 Schneider Electric Infrastructure 40,000 64,787 Simplex Infrastructures 14,000 48,509 Consumer Durables & Apparel1.7% S. Kumars Nationwide 251,000 a Diversified Financials4.6% IFCI 223,729 Food, Beverage & Tobacco14.6% Balrampur Chini Mills 120,000 a 103,102 Dhampur Sugar Mills 80,000 69,412 Nestle India 1,550 138,289 United Spirits 4,700 159,441 Insurance5.1% Reliance Capital 18,500 Materials1.0% Ess Dee Aluminium 5,000 Media15.3% DEN Networks 13,512 a 57,831 Hathway Cable and Datacom 10,000 a 47,829 Hinduja Ventures 13,861 145,333 Network 18 Media & Investments 111,111 a 79,067 Prime Focus 100,000 a 91,089 TV18 Broadcast 111,111 a 69,980 Pharmaceuticals, Biotech & Life Sciences6.2% Novartis India 6,400 77,560 Parabolic Drugs 350,000 68,434 Pfizer 2,500 54,167 Telecommunication Services10.0% OnMobile Global 50,000 37,507 Reliance Communications 130,000 202,124 SITI Cable Network 99,052 a 48,045 Tulip Telecom 100,000 a 35,721 Utilities8.0% Reliance Infrastructure 16,000 155,067 Reliance Power 60,000 a 104,061 Total Investments (cost $3,351,872) % Cash and Receivables (Net) .5 % Net Assets % a Non-income producing security. At January 31, 2013, net unrealized depreciation on investments was $149,368 of which $301,989 related to appreciated investment securities and $451,357 related to depreciated investment securities. At January 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Media 15.3 Capital Goods 14.7 Food, Beverage & Tobacco 14.6 Banks 12.8 Telecommunication Services 10.0 Utilities 8.0 Pharmaceuticals, Biotech & Life Sciences 6.2 Automobiles & Components 5.5 Insurance 5.1 Diversified Financials 4.6 Consumer Durables & Apparel 1.7 Materials 1.0 † Based on net assets. The following is a summary of the inputs used as of January 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 3,202,504 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Satellite Alpha Fund January 31, 2013 (Unaudited) Registered Investment Companies99.1% Shares Value ($) Dreyfus Emerging Markets Fund, Cl. I 11,298 a 118,970 Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I 4,149 a 64,350 Dreyfus Global Absolute Return Fund, Cl. I 8,709 a,b 104,249 Dreyfus Global Real Estate Securities Fund, Cl. I 8,298 a 69,040 Dreyfus Inflation Adjusted Securities Fund, Institutional Shares 4,577 a 62,846 Dreyfus International Bond Fund, Cl. I 4,664 a 80,590 Dreyfus Natural Resources Fund, Cl. I 4,222 a 121,162 Total Investments (cost $547,159) % Cash and Receivables (Net) .9 % Net Assets % a Investment in affiliated mutual fund. b Non-income producing security. At January 31, 2013, net unrealized appreciation on investments was $74,048 of which $74,048 related to appreciated investment securities. At January 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Foreign 69.7 Mutual Funds: Domestic 29.4 † Based on net assets. The following is a summary of the inputs used as of January 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds 621,207 - - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investment Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 25, 2013 By: /s/ James Windels James Windels Treasurer Date: March 25, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
